Order entered May 17, 2016




                                           In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-16-00252-CR

                           ENRIQUE GONZALO EUAN, Appellant

                                             V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 203rd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F14-76141-P

                                          ORDER
       We GRANT Official Court Reporter Lisabeth Kellett’s May 12, 2016 request for an

extension of time to file the reporter’s record. The reporter’s record shall be due TEN DAYS

from the date of this order.


                                                    /s/   LANA MYERS
                                                          JUSTICE